PER CURIAM:
Wallace Lee Johnson appeals the district court’s order granting in part and denying in part his motions for modification of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). Johnson received the full sentence reduction available under Amendment 706 to the sentencing guidelines. Johnson’s contentions that the court could have considered a sentence below the amended guideline range or that he was entitled to a full sentencing hearing under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), are foreclosed by our decision in United States v. Dunphy, 551 F.3d 247 (4th Cir.2009). Accordingly, we affirm the decision of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.